Exhibit 12(a) General Electric Capital Corporation and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges Years ended December 31, (Dollars in millions) Earnings (loss)(a) $ Plus: Interest included in expense(b) One-third of rental expense(c) Adjusted "earnings"(d) $ Fixed Charges: Interest included in expense(b) $ Interest capitalized 26 25 39 39 65 One-third of rental expense(c) Total fixed charges $ Ratio of earnings to fixed charges (a) Earnings (loss) before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (d) In accordance with Item 503 of SEC Regulation S-K, we are required to disclose the amount of earnings needed to achieve a one-to-one ratio of earnings to fixed charges. As of December 31, 2009, this amount was $3,001 million.
